DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/10/2022 have been entered. Claims 1-19 remain pending in the application; Claims 1, 4, 14, and 15 are newly amended. Applicant’s amendments to the Claims have overcome each and every claim objection previously set forth in the Non-final Office Action mailed 02/10/2022. Several Drawing and Specification objections have not been overcome, as set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neck flap with one or more fasteners fastened to a section of the bottom portion of the head cover within the surgical gown (Claim 1), the neck flap with a flap fastened to an exterior section of the flap of the head cover within the surgical gown and the shoulder area of the surgical gown (Claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “a neck portion having a flap with one or more fasteners to fasten to a section of the bottom portion of the head cover within the surgical gown,” which lacks antecedent basis in the written specification. In paragraph [0063] of the written specification, applicant discloses “one component of the snap fastener may be located on the exterior surface 106 of the head cover 102. The complimentary component of the snap fastener may be located on the interior surface 122 of the neck portion.” However, Applicant does not specifically disclose wherein the one or more fasteners is located on the neck flap to attach to the head cover, or wherein the complimentary fastener is located on the bottom of the head cover.
Claim 7 recites the limitation “a neck flap with a flap configured to fasten to an exterior section of the flap of the head cover within the surgical gown,” which lacks antecedent basis in the written specification. In paragraph [0063] of the written specification, applicant discloses “one component of the snap fastener may be located on the exterior surface 106 of the head cover 102. The complimentary component of the snap fastener may be located on the interior surface 122 of the neck portion.” However, Applicant does not specifically disclose wherein the fastener is located on the neck flap to attach to the head cover. 
Claim Objections
Claims 1, 7, 10, and 16 are objected to because of the following informalities:   
“one or more fasteners to configured to overlap and fasten” in Claim 1 should read “one or more fasteners to fasten” as a portion of this limitation was indicated as removed in the previous claim set filed 12/20/2021. If applicant intended to re-add this limitation in the newly filed claim set, the limitation should be underlined to indicate the addition.
Claim 7 has an improper status identifier. Claim 7 is currently marked as “(Currently Amended)” however it does not appear as though there have been any changes made to Claim 7 
Claim 10 has an improper status identifier. Claim 10 is currently marked as “(Currently Amended)” however it does not appear as though there have been any changes made to Claim 10. Examiner notes that there is an underlined word in Claim 10 indicating an addition, however this addition was present in Claim 10 that was previously filed on 12/20/2021
“an interior neck portion” in Claim 16 should read “the interior neck portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a neck portion having a flap with one or more fasteners to fasten to a bottom section of the flap of the head cover within the surgical gown,” which is considered new matter. In paragraph [0067] of the written specification, applicant discloses “each flap 144, 146, 148, 150 may include a component of the fasteners with the complimentary components aligned or disposed about the surgical gown’s neck portion 114 or main body.” However, Applicant does not specifically disclose in the specification or show in the drawings wherein the fastener is located on the neck flap to fasten to the complimentary fastener located on the bottom of the head cover. 
Claims 2-6 depend from Claim 1 and are likewise rejected. 
Claim 7 recites the limitation “a neck flap with a flap configured to fasten to an exterior section of the flap of the head cover within the surgical gown,” which is considered new matter. In paragraph [0067] of the written specification, applicant discloses “each flap 144, 146, 148, 150 may include a component of the fasteners with the complimentary components aligned or disposed about the surgical gown’s neck portion 114 or main body.” However, Applicant does not specifically disclose in the specification or show in the drawings wherein the fastener is located on the flap of the neck flap to fasten to the complimentary fastener located on the flap of the head cover within the surgical gown. 
Claims 6-13 depend from Claim 7 and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US 3496572) in view of Reynolds (US 4042976).
Regarding Claim 1, Herzig teaches a multi-piece surgical garment assembly comprising: a head cover (23) including an exterior surface (see annotated Fig.), and a bottom portion (see annotated Fig.), the bottom portion including a head opening (Herzig does not specifically disclose a head opening however as col. 3 ll. 34-35 discloses “a hood 23, arranged all around the head of the user,” the head covering (23) would have obviously had a head opening so as to allow the head covering to be placed on the head of a wearer); and a surgical gown (10) configured to receive the bottom portion of the head cover (23) within the surgical gown (col. 3 ll. 34-39, “hood 23, arranged all around the head of the user, and which is held by means of a cylindrical collar 12 of the body portion 10, which encircles a skirt portion of the hood 23 which extends down around the wearer’s neck”; annotated Fig. 1 shows the bottom portion of the hood (23) inside the surgical gown (10) as indicated by the dotted line (24)), the surgical gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body portion extending continuously around the body of the wearer) and including a neck portion (12) having a flap (see annotated Fig.).
Examiner notes that while the garment assembly of Herzig does not specifically teach a multi-piece surgical garment configured for conducting surgery, the garment serves as a barrier to provide full protection to the wearer from environmental contaminants, and as such is considered as being capable of being used in a surgical environment (col. 4 ll. 12-15, “a novel garment has been provided which completely avoids contamination of the skin of the body, head, hands, and feet of the wearer”). Herzig’s garment (10) further includes each structural element of the surgical garment as set forth herein. 
Herzig does not specifically teach wherein the head cover comprises a transparent face shield, and wherein the flap with one or more fasteners fastens to a section of the bottom portion of the head cover within the surgical gown.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a bottom portion (see annotated Fig.), the bottom portion including a head opening (see annotated Fig.); and a gown (4) configured to receive the bottom portion of the head cover (2) within the gown (4) (Fig. 1 shows the bottom portion of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a flap (see annotated Fig.) with one or more fasteners (7, 8) to fasten to a section of the bottom portion of the head cover (2) within the gown (4) (annotated fig. 1 shows the flap overlapping and fastened to a bottom portion of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the flap to the bottom portion of the head cover, and further wherein the hook and loop fastener is considered as equivalent to the one or more fasteners). This modification of Herzig with Reynolds is expected to further the intended function of Herzig’s gown as impervious to contaminants. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the head cover comprises a transparent face shield so as to provide full protection to the wearer from the environment, especially as Herzig appears to teach but does not specifically disclose a transparent face shield (Fig. 1 appears to show face shield 25; col. 3 ll. 39-40, “hood 23 includes a window or opening 25”), and such the flap with one or more fasteners to fasten to a section of the bottom portion of the head cover within the surgical gown to seal the connection between the neck portion and the head cover (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in FIGS. 1 and 2, the neck area of the user is sealed”).
Regarding Claim 2, modified Herzig teaches all of the limitations of the surgical garment of Claim 1, as discussed in the rejections above. Herzig further teaches wherein the flap (see annotated Fig.) and a section of the neck portion (see annotated Fig.) fasten (annotated fig. 1 shows the flap and a section of the neck portion fastened together via button).
Herzig does not teach wherein the flap and section of neck portion fasten via a snap fastener, hook and loop fastener, or strap fastener.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a bottom portion (see annotated Fig.), the bottom portion including a head opening (see annotated Fig.); and a gown (4) configured to receive the bottom portion of the head cover (2) within the gown (4) (Fig. 1 shows the bottom portion of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a flap (see annotated Fig.) configured to overlap and fasten to a section of the bottom portion of the head cover (2) within the gown (4) (annotated fig. 1 shows the flap overlapping and fastened to a bottom portion of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the flap to the bottom portion of the head cover). Reynolds further teaches wherein the flap and a section of neck portion (see annotated Fig.) fasten via a hook and loop fastener (col. 2 ll. 45-48, “vertical loop pile seals 9 positioned on each end and on opposite sides of protective collar 1 as illustrated in Fig. 3 are pressed together to removably close protective collar 1,” wherein loop pile fastener is obviously an equivalent term for hook and loop fastener and wherein annotated figs. 2 and 3 show pile loop seals (9) on the neck flap and portion of neck section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the flap and section of neck portion fasten via a hook and loop fastener as it would have been a simple substitution of a fastener known in the art for another equivalent fastener.
Regarding Claim 4, modified Herzig teaches all of the limitations of the surgical garment of Claim 1, as discussed in the rejections above. 
Herzig does not teach wherein the interior surface of the neck portion and the exterior surface of the bottom portion of the head cover comprise a secondary fastener, a first component of the secondary fastener disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener disposed on the exterior surface of the bottom portion of the head cover.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a bottom portion (see annotated Fig.), the bottom portion including a head opening (see annotated Fig.); and a gown (4) configured to receive the bottom portion of the head cover (2) within the gown (4) (Fig. 1 shows the bottom portion of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a flap (see annotated Fig.) configured to overlap and fasten to a section of the bottom portion of the head cover (2) within the gown (4) (annotated fig. 1 shows the flap overlapping and fastened to a bottom portion of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the flap to the bottom portion of the head cover). Reynolds further teaches wherein an interior surface (see annotated Fig.) of the neck portion (1) and the exterior surface (see annotated Fig.) of the bottom portion of the head cover (2) comprise a secondary fastener (7,8), a first component of the secondary fastener (8) disposed on at least a portion of the interior surface of the neck portion (1), and a second component of the secondary fastener (7) disposed on the exterior surface of the bottom portion of the head cover (annotated fig. 2 shows the first component (8) disposed on the interior surface of the neck portion and the second component (7) disposed on the exterior surface of the head cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the interior surface of the neck portion and the exterior surface of the bottom portion of the head cover comprise a secondary fastener, a first component of the secondary fastener disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener disposed on the exterior surface of the bottom portion of the head cover so that the head cover can be securely attached to the surgical gown and provide further protection from outside elements (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in Figs. 1 and 2, the neck area of the user is sealed”).
Regarding Claim 5, modified Herzig teaches all of the limitations of the surgical garment of Claim 1, as discussed in the rejections above. 
Herzig does not teach wherein the secondary fastener of the neck portion of the surgical gown and bottom portion of the head cover is a hook and loop fastener.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a bottom portion (see annotated Fig.), the bottom portion including a head opening (see annotated Fig.); and a gown (4) configured to receive the bottom portion of the head cover (2) within the gown (4) (Fig. 1 shows the bottom portion of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a flap (see annotated Fig.) configured to overlap and fasten to a section of the bottom portion of the head cover (2) within the gown (4) (annotated fig. 1 shows the flap overlapping and fastened to a bottom portion of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the flap to the bottom portion of the head cover), and wherein the interior surface (see annotated Fig.) of the neck portion (1) and the exterior surface (see annotated Fig.) of the bottom portion of the head cover (2) comprise a secondary fastener, a first component of the secondary fastener (8) disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener (7) disposed on the exterior surface of the bottom portion of the head cover (annotated fig. 2 shows the first component disposed on the interior surface of the neck portion and the second component disposed on the exterior surface of the head cover). Reynolds further teaches wherein the secondary fastener (7, 8) of the neck portion of the surgical gown and bottom portion of the head cover is a hook and loop fastener (col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein loop pile fastener is an equivalent term for hook and loop fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the secondary fastener is hook and loop fastener so as to allow for a removable attachment between the head cover and surgical gown (col. 1 ll. 40-42, “protective collar [1] fitted with loop pile fasteners, snaps, or zippers for removable attachment to a windbreaker or other protective garment and to a helmet to provide protection to the neck area of a user”).
Regarding Claim 7, Herzig teaches a multi-piece surgical garment assembly comprising: a head cover (23) comprising an exterior surface (see annotated Fig.), and one or more flaps, with at least one of the one or more flaps having an extension (annotated Fig. 1 shows a first flap with an extension, a second flap also with an extension is disposed on the back side of the wearer (not shown), as disclosed in col. 3 ll. 37-39, “hood 23 which extends down around the wearer’s neck and hangs down upon the wearer’s shoulder over the chest and back,” wherein the first flap hangs over the chest and a second flap hangs over the back of the wearer, and further wherein the extension of the flap is the portion that hangs past the wearer’s shoulder); and a surgical gown (10) configured to receive the flap (24) of the head cover (23) through a neck opening (see annotated Fig.) of the surgical gown (10) with the extension extending below the neck opening and below a shoulder area of the surgical gown (col. 3 ll. 34-39, “hood 23, arranged all around the head of the user, and which is held by means of a cylindrical collar 12 of the body portion 10, which encircles a skirt portion of the hood 23 which extends down around the wearer’s neck”; Fig. 1 shows the flaps of the hood (23) inside the neck opening of the surgical gown (10) as indicated by the dotted line and the extension extending below the neck opening and shoulder portion), the surgical gown (10) including a main body (see annotated Fig.) that is completely closed around a circumference of the main body (annotated fig. 1 shows the main body portion extending continuously around the body of the wearer) and including a neck portion (12) having a neck flap (see annotated Fig.).
Herzig does not specifically teach wherein the head cover comprises a transparent face shield, and wherein the neck flap has a flap configured to fasten to an exterior section of the flap of the head cover within the surgical gown.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a flap (see annotated Fig); and a gown (4) configured to receive the flap of the head cover (2) through a neck opening (see annotated Fig.) of the gown (4) (Fig. 1 shows the flap of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a neck flap with a flap (see annotated Fig.) configured to fasten to an exterior section of the flap of the head cover (2) within the gown (4) (annotated fig. 1 shows the flap of the neck flap fastened to an exterior portion of the flap of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the neck flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the neck flap to the flap of the head cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the head cover comprises a transparent face shield so as to provide full protection to the wearer from the environment, especially as Herzig appears to teach but does not specifically disclose a transparent face shield (Fig. 1 appears to show face shield 25; col. 3 ll. 39-40, “hood 23 includes a window or opening 25”), and such the neck flap with a flap is configured to fasten to an exterior section of the flap of the head cover within the surgical gown to seal the connection between the neck portion and the head cover (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in FIGS. 1 and 2, the neck area of the user is sealed”).
Regarding Claim 8, modified Herzig teaches all of the limitations of the surgical garment of Claim 7, as discussed in the rejections above. Herzig further teaches wherein the flap (see annotated Fig.) and a section of the neck portion (see annotated Fig.) fasten (annotated fig. 1 shows the flap and a section of the neck portion fastened together via button).
Herzig does not teach wherein the neck flap and a section of the neck portion fasten via a snap fastener, hook and loop fastener, or strap fastener.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a flap (see annotated Fig); and a gown (4) configured to receive the flap of the head cover (2) through a neck opening (see annotated Fig.) of the gown (4) (Fig. 1 shows the flap of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a neck flap (see annotated Fig.) configured to overlap and fasten to an exterior section of the flap of the head cover (2) within the gown (4) (annotated fig. 1 shows the neck flap overlapping and fastened to an exterior portion of the flap of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the neck flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the neck flap to the flap of the head cover). Reynolds further teaches wherein the flap and a section of neck portion (see annotated Fig.) fasten via a hook and loop fastener (col. 2 ll. 45-48, “vertical loop pile seals 9 positioned on each end and on opposite sides of protective collar 1 as illustrated in Fig. 3 are pressed together to removably close protective collar 1,” wherein loop pile fastener is obviously an equivalent term for hook and loop fastener and annotated figs. 2 and 3 show loop pile seal (9) disposed on the neck flap and section of the neck portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the flap and section of neck portion fasten via a hook and loop fastener as it would have been a simple substitution of a fastener known in the art for another equivalent fastener.
Regarding Claim 10, modified Herzig teaches all of the limitations of the surgical garment of Claim 7, as discussed in the rejections above. 
Herzig does not teach wherein an interior surface of the neck portion and the exterior surface of the flap of the head cover further comprise a secondary fastener, the secondary fastener having a first component disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener disposed on the exterior surface of the flap of the head cover.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a flap (see annotated Fig); and a gown (4) configured to receive the flap of the head cover (2) through a neck opening (see annotated Fig.) of the gown (4) (Fig. 1 shows the flap of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a neck flap (see annotated Fig.) configured to overlap and fasten to an exterior section of the flap of the head cover (2) within the gown (4) (annotated fig. 1 shows the neck flap overlapping and fastened to an exterior portion of the flap of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the neck flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the neck flap to the flap of the head cover). Reynolds further teaches wherein an interior surface (see annotated Fig.) of the neck portion (1) and the exterior surface (see annotated Fig.) of the flap of the head cover (2) comprise a secondary fastener, a first component of the secondary fastener (8) disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener (7) disposed on the exterior surface of the flap of the head cover (annotated fig. 2 shows the first component disposed on the interior surface of the neck portion and the second component disposed on the exterior surface of flap the head cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the interior surface of the neck portion and the exterior surface of the flap of the head cover comprise a secondary fastener, a first component of the secondary fastener disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener disposed on the exterior surface of the flap of the head cover so that the head cover can be securely attached  to the gown and provide further protection from outside elements (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in Figs. 1 and 2, the neck area of the user is sealed”).
Regarding Claim 11, modified Herzig teaches all of the limitations of the surgical garment of Claim 10, as discussed in the rejections above. 
Herzig does not teach wherein the secondary fastener of the neck portion of the surgical gown and flap of the head cover is a hook and loop fastener.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment assembly comprising: a head cover (2) including an exterior surface (see annotated Fig.), a transparent face shield (3), and a flap (see annotated Fig); and a gown (4) configured to receive the flap of the head cover (2) through a neck opening (see annotated Fig.) of the gown (4) (Fig. 1 shows the flap of the head cover (2) disposed within the gown (4)), the gown including a main body (see annotated Fig.) that is continuous around a circumference of the main body (annotated fig. 1 shows the main body continuous around the entirety of the main body) and including a neck portion (1) having a neck flap (see annotated Fig.) configured to overlap and fasten to an exterior section of the flap of the head cover (2) within the gown (4) (annotated fig. 1 shows the neck flap overlapping and fastened to an exterior portion of the flap of the head cover within the gown; col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein a portion of the perimeter loop pile fastener 8 is located on the neck flap (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners allows for fastening of the neck flap to the flap of the head cover), and wherein the interior surface (see annotated Fig.) of the neck portion (1) and the exterior surface (see annotated Fig.) of the flap of the head cover (2) comprise a secondary fastener, a first component of the secondary fastener (8) disposed on at least a portion of the interior surface of the neck portion, and a second component of the secondary fastener (7) disposed on the exterior surface of the flap of the head cover (annotated fig. 2 shows the first component disposed on the interior surface of the neck portion and the second component disposed on the exterior surface of flap the head cover). Reynolds further teaches wherein the secondary fastener (7, 8) of the neck portion of the surgical gown and the flap of the head cover is a hook and loop fastener (col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein loop pile fastener is an equivalent term for hook and loop fastener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the secondary fastener is hook and loop fastener so as to allow for a removable attachment between the head cover and surgical gown (col. 1 ll. 40-42, “protective collar [1] fitted with loop pile fasteners, snaps, or zippers for removable attachment to a windbreaker or other protective garment and to a helmet to provide protection to the neck area of a user”).
Regarding Claim 12, modified Herzig teaches all of the limitations of the surgical garment of Claim 7, as discussed in the rejections above. Herzig further teaches wherein the one or more flaps comprises a front flap and a back flap each of which have an extension operable to extend below the neck opening and below the should area of the surgical gown (annotated Fig. 1 shows a front flap and an extension, a back flap is disposed on the back side of the wearer (not shown), as disclosed in col. 3 ll. 37-39, “hood 23 which extends down around the wearer’s neck and hangs down upon the wearer’s shoulder over the chest and back,” wherein the front flap hangs over the chest and a back flap hangs over the back of the wearer, and further wherein the extension of the flap is the portion that hangs past the wearer’s shoulders).
Regarding Claim 16, Herzig teaches all of the limitations of the method of use of Claim 14, as discussed in the rejections previously. 
Herzig does not further teach wherein the flaps are operable to engage an interior neck portion.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment comprising a head opening (see annotated Fig.) of a head cover (2) with a flap (see annotated Fig.); a neck opening (see annotated Fig.) of a gown (4) configured to be placed over the head cover (2) and onto a torso of the wearer (Annotated fig. 1 shows the gown (4) on top of the head covering (2) and on the torso of a wearer), the gown configured to continuously cover the wearer around a circumference of a main body of the gown (annotated fig. 1 shows the main body continuous around the entirety of the main body); fastening means (9) configured to tighten the neck opening (see annotated Fig.) of the gown (4) to secure the flaps of the head cover (2) (col. 2 ll. 45-48, “vertical loop pile seals 9 positioned on each end and on opposite sides of protective collar 1 as illustrated in Fig. 3 are pressed together to removably close protective collar 1,” wherein annotated figs. 2 and 3 show pile loop seals (9) on the neck flap and portion of neck section of the gown (4) which tighten around and secure the flaps of the head cover (as shown in Annotated fig. 1)). Reynolds further teaches wherein the flap (see annotated Fig.) of the head cover (2) is operable to engage an interior neck portion of the gown (4) (annotated fig. 1 shows the interior neck portion of the gown overlapping and fastened to a bottom portion of the head cover (2) within the gown (4); col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein the perimeter loop pile fastener (8) is located on the interior neck portion and loop pile fastener (7) is located on the head cover flaps (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners engages the flaps of the head cover and interior portion of the gown(4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the flaps of the surgical gown engage with the interior neck portion so as to provide an attachment between the surgical gown and the head cover when desired (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in FIGS. 1 and 2, the neck area of the user is sealed”). As modified Herzig teaches all of the structural limitations of Claim 16 as cited above, the recited method steps would have obviously been practiced under normal use of the multi-piece surgical garment. The method of use of the multi-piece surgical garment as claimed are therefore not novel as the references above have recited the claimed structure. 
Regarding Claim 17, Herzig teaches all of the limitations of the method of use of Claim 16, as discussed in the rejections above. 
Herzig does not teach wherein the engagement of the flaps with the interior neck portion is accomplished by using a secondary fastener.
Attention is drawn to Reynolds, which teaches an analogous article of apparel. Reynolds teaches a multi-piece garment comprising a head opening (see annotated Fig.) of a head cover (2) with a flap (see annotated Fig.); a neck opening (see annotated Fig.) of a gown (4) configured to be placed over the head cover (2) and onto a torso of the wearer (Annotated fig. 1 shows the gown (4) on top of the head covering (2) and on the torso of a wearer), the gown configured to continuously cover the wearer around a circumference of a main body of the gown (annotated fig. 1 shows the main body continuous around the entirety of the main body); fastening means (9) configured to tighten the neck opening (see annotated Fig.) of the gown (4) to secure the flaps of the head cover (2) (col. 2 ll. 45-48, “vertical loop pile seals 9 positioned on each end and on opposite sides of protective collar 1 as illustrated in Fig. 3 are pressed together to removably close protective collar 1,” wherein annotated figs. 2 and 3 show pile loop seals (9) on the neck flap and portion of neck section which tighten around and secure the flaps of the head cover (as shown in Annotated fig. 1)), and wherein the flap (see annotated Fig.) of the head cover (2) is operable to engage an interior neck portion of the gown (4) (annotated fig. 1 shows the interior neck portion of the gown overlapping and fastened to a bottom portion of the head cover (2) within the gown (4); col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein the perimeter loop pile fastener (8) is located on the interior neck portion and loop pile fastener (7) is located on the head cover flaps (see annotated figs. 2 and 3), and wherein the mating of the loop pile fasteners engages the flaps of the head cover and interior portion of the gown(4)). Reynolds further teaches wherein the engagement of the flaps with the interior neck portion is accomplished by using a secondary fastener (col. 2 ll. 38-40, “perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7,” wherein the perimeter loop pile fastener (8) is located on the interior neck portion and loop pile fastener (7) is located on the head cover flaps (see annotated figs. 2 and 3), and wherein the loop pile fasteners are a secondary fastener and the mating of the loop pile fasteners engages the flaps of the head cover and interior portion of the gown(4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Reynolds such that the engagement of the flaps with the interior neck portion is accomplished by using a secondary fastener so as to provide a releasable attachment between the surgical gown and the head cover when desired (Col. 2 ll. 38-43, “when perimeter loop pile fastener 8, attached to collar top 11 of protective collar 1 is mated to waterseal flap loop pile fastener 7, and waterseal flap 6 is folded downwardly over protective collar-helmet interface 12., as illustrated in FIGS. 1 and 2, the neck area of the user is sealed”). As modified Herzig teaches all of the structural limitations of Claim 17 as cited above, the recited method steps would have obviously been practiced under normal use of the multi-piece surgical garment. The method of use of the multi-piece surgical garment as claimed are therefore not novel as the references above have recited the claimed structure. 

    PNG
    media_image1.png
    338
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    672
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    677
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    497
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    733
    745
    media_image5.png
    Greyscale

Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US 3496572).
Regarding Claim 14, Herzig teaches a multi-piece surgical garment comprising a head opening of a head cover (23) with flaps (annotated Fig. 1 shows a first flap (as indicated by a dotted line referred to by reference character 24), a second flap is disposed on the back side of the wearer (not shown), as disclosed in col. 3 ll. 37-39, “hood 23 which extends down around the wearer’s neck and hangs down upon the wearer’s shoulder over the chest and back,” wherein the first flap hangs over the chest and a second flap hangs over the back of the wearer; Herzig does not specifically disclose a head opening however as col. 3 ll. 34-35 discloses “a hood 23, arranged all around the head of the user,” the head covering (23) would have obviously had a head opening so as to allow the head covering to be placed on the head of a wearer) the flaps each having an extension (annotated fig. 1 shows wherein the flaps have an extension and further wherein the extension of the flap is the portion that hangs past the wearer’s shoulder); a neck opening (see annotated Fig.) of a surgical gown (10) configured to be placed over the head cover (23) and onto a torso of the wearer (col. 3 ll. 34-39, “hood 23, arranged all around the head of the user, and which is held by means of a cylindrical collar 12 of the body portion 10, which encircles a skirt portion of the hood 23 which extends down around the wearer’s neck”; annotated Fig. 1 shows the surgical gown (10) placed over the hood (23) and covering the torso of a wearer), the surgical gown (10) configured to continuously cover the wearer around a circumference of a main body of the surgical gown (annotated fig. 1 shows the main body portion extending continuously around the body of the wearer); fastening means configured to tighten the neck opening of the surgical gown to secure the flaps of the head cover (col. 3 ll. 34-39, “hood 23, arranged all around the head of the user, and which is held by means of a cylindrical collar 12 of the body portion 10,”; col. 2 ll. 31-32, “collar 12, which is closed by means of a suitable button at the front of the garment”) with the extension of each flap extending below the neck opening and a shoulder area of the surgical gown (annotated fig. 1 shows the extension of the front flap extending below the neck opening and shoulder area of the surgical gown, wherein the front and back flaps are the same, as cited above); and the flaps being disengaged from an interior neck portion of the surgical gown (annotated fig. 1 shows the flap (24) of the head cover in contact with the interior portion of the surgical gown (as shown by the dashed lines)). As Herzig teaches all of the structural limitations of Claim 14 as cited above, the recited method steps such as “receiving,” tightening,” and “providing” would have obviously been practiced under normal use of the multi-piece surgical garment. The steps set forth by the method of use of the multi-piece surgical garment are therefore not novel as the reference above has recited the claimed structure. 
Examiner notes that while the garment assembly of Herzig does not specifically teach a surgical garment configured for surgical application, the garment serves as a barrier to provide full protection to the wearer from environmental contaminants, and as such is considered as being capable of being used in a surgical environment for surgical applications (col. 4 ll. 12-15, “a novel garment has been provided which completely avoids contamination of the skin of the body, head, hands, and feet of the wearer”). Herzig’s garment (10) further includes each structural element of the surgical garment as set forth herein.
Regarding Claim 15, Herzig teaches all of the limitations of the method of use of Claim 14, as discussed in the rejections above. Herzig further teaches a neck flap (see annotated Fig.) configured to overlap and fasten to a section (see annotated Fig.) of a neck portion (12) of the surgical gown (10) (annotated fig. 1 shows the neck flap overlapping and fastened to a section of a neck portion; col. 2 ll. 31-32, “collar 12, which is closed by means of a suitable button at the front of the garment”). As Herzig teaches all of the structural limitations of Claim 15, the recited method steps such as “tightening” and “fastening” would have obviously been practiced under normal use of the multi-piece surgical garment. The method of use of this multi-piece surgical garment as claimed is therefore not novel as the reference above has recited the claimed structure.  
Regarding Claim 18, Herzig teaches all of the limitations of the method of use of Claim 15, as discussed in the rejections above. Herzig further teaches the neck flap configured to be releasable from the section of the neck portion of the surgical gown (col. 2 ll. 31-32, “collar 12, which is closed by means of a suitable button at the front of the garment,” wherein a button is a releasable fastener). As Herzig teaches all of the structural limitations of Claim 18, the recited method steps such as “releasing” would have obviously been practiced under normal use of the multi-piece surgical garment. The method of use of this multi-piece surgical garment as claimed is therefore not novel as the reference above has recited the claimed structure.  
Regarding Claim 19, Herzig teaches all of the limitations of the method of use of Claim 18, as discussed in the rejections above. Herzig further teaches a head cover (23) configured to be removable from the head of the wearer while maintaining the surgical gown (10) on the torso of the wearer (col. 3 ll. 34-36 discloses “hood 23, arranged all around  the head of the user, and which is held by means of a cylindrical collar 12,” and as col. 2 ll. 31-32 discloses “collar 12, which is closed by means of a suitable button at the front of the garment,” the neck portion (12) is obviously releasably fastened to allow removal of the head cover (23) separately from the surgical gown (10)). As Herzig teaches all of the structural limitations of Claim 19, the recited method steps such as “removing” and “maintaining” would have obviously been practiced under normal use of the multi-piece surgical garment. The method of use of this multi-piece surgical garment as claimed is therefore not novel as the reference above has recited the claimed structure.  
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US 3496572) in view of Reynolds (US 4042976) in further view of Birmingham (US 7926120 B2).
Regarding Claim 3, modified Herzig teaches all of the limitations of the surgical garment of Claim 1, as discussed in the rejections above. 
Herzig does not teach wherein the main body of the surgical gown further comprises a first strap and a second strap adjacent the neck portion configured to be fastened together.
Attention is drawn to Birmingham, which teaches an analogous article of apparel. Birmingham teaches a surgical gown (100) including a main body (see annotated Fig.) that is continuous around a circumference of the main body (figs. 1 and 2 show the main body of the surgical gown being continuous around the entire circumference) and including a neck portion (see annotated Fig.). Birmingham further teaches wherein the main body of the surgical gown further comprises a first strap and a second strap (104) adjacent the neck portion (annotated fig. 2 shows the first and second straps (collectively referred to as reference character 104) configured to be fastened together (col. 2 ll. 18-19 discloses  “tie portion 105 to allow the isolation gown 100 to be secured,” wherein as the straps are referred to as tie portions and they are for securing the garment the straps are obviously configured to be fastened together). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Birmingham such that the main body of a surgical gown comprises a first and second strap adjacent the neck portion to be fastened together to further secure the surgical gown and allow the surgical gown to accommodate a variety of sizes of wearers (col. 3 ll. 18-20, “tie portion 105 to allow the isolation gown 100 to be secured and to accommodate wearers of different sizes”).
Regarding Claim 9, modified Herzig teaches all of the limitations of the surgical garment of Claim 7, as discussed in the rejections above. 
Herzig does not teach wherein the main body of the surgical gown further comprises a first strap and a second strap adjacent the neck portion configured to be fastened together.
Attention is drawn to Birmingham, which teaches an analogous article of apparel. Birmingham teaches a surgical gown (100) including a main body (see annotated Fig.) that is continuous around a circumference of the main body (figs. 1 and 2 show the main body of the surgical gown being continuous around the entire circumference) and including a neck portion (see annotated Fig.). Birmingham further teaches wherein the main body of the surgical gown further comprises a first strap and a second strap (104) adjacent the neck portion (annotated fig. 2 shows the first and second straps (collectively referred to as reference character 104) configured to be fastened together (col. 2 ll. 18-19 discloses  “tie portion 105 to allow the isolation gown 100 to be secured,” wherein as the straps are referred to as tie portions and they are for securing the garment the straps are obviously configured to be fastened together). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Birmingham such that the main body of a surgical gown comprises a first and second strap adjacent the neck portion to be fastened together to further secure the surgical gown and allow the surgical gown to accommodate a variety of sizes of wearers (col. 3 ll. 18-20, “tie portion 105 to allow the isolation gown 100 to be secured and to accommodate wearers of different sizes”).

    PNG
    media_image6.png
    442
    522
    media_image6.png
    Greyscale

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US 3496572) in view of Reynolds (US 4042976) in further view of Saied (US 7549179 B1).
Regarding Claim 6, modified Herzig teaches all of the limitations of the surgical garment of Claim 1, as discussed in the rejections above. 
Herzig does not teach wherein the neck portion of the surgical gown further comprises an exterior including at least one pocket for maintaining sterility between the neck portion and the head cover.
Attention is directed to Saied which teaches an analogous article of apparel. Saied teaches a surgical gown (100) including a main body (reference characters 102, 104, 106 collectively) and including a neck portion (see annotated Fig.). Saied further teaches wherein the neck portion of the surgical gown (100) further comprises an exterior (see annotated Fig.) including at least one pocket (112, 114) for maintaining sterility (col. 3 ll. 46-50, “with hands inside shoulder pocket 112, 114 the user is able to control the top portion of back flaps 104, 106 with his hands. Therefore, the user is able to maintain absolute sterility of himself and to both the front and back of the surgical gown”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Saied such that the neck portion of the surgical gown includes at least one pocket so as the sterile field of the surgical gown can be expanded (col. 3 ll. 12-14, “a sterile pocket 112, 114, 116, 118, thereby maintaining sterility of the covered hand and enlarging an effective sterile field”).
Regarding Claim 13, modified Herzig teaches all of the limitations of the surgical garment of Claim 7, as discussed in the rejections above. 
Herzig does not teach wherein the neck portion of the surgical gown further comprises an exterior including at least one pocket for maintaining sterility between the neck portion and the head cover.
Attention is directed to Saied which teaches an analogous article of apparel. Saied teaches a surgical gown (100) including a main body (reference characters 102, 104, 106 collectively) and including a neck portion (see annotated Fig.). Saied further teaches wherein the neck portion of the surgical gown (100) further comprises an exterior (see annotated Fig.) including at least one pocket (112, 114) for maintaining sterility (col. 3 ll. 46-50, “with hands inside shoulder pocket 112, 114 the user is able to control the top portion of back flaps 104, 106 with his hands. Therefore, the user is able to maintain absolute sterility of himself and to both the front and back of the surgical gown”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzig to include the teachings of Saied such that the neck portion of the surgical gown includes at least one pocket so as the sterile field of the surgical gown can be expanded (col. 3 ll. 12-14, “a sterile pocket 112, 114, 116, 118, thereby maintaining sterility of the covered hand and enlarging an effective sterile field”).

    PNG
    media_image7.png
    435
    485
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) rejection, Applicant submits that one of ordinary skill in the art would understand where the complimentary components are supposed to be aligned or disposed on the neck flap so as to arrive at the Applicant’s invention and therefore the limitations of Claim 1 and 7 as set forth above are not considered new matter. Examiner disagrees, as the drawings appear to show the exterior of the flap of the head cover positioned far below the neck flap, as recited in Claim 7, and therefore the bottom of the flap of the head cover being far below the neck flap as well, as recited in Claim 1. As the entire exterior including the bottom portion of flap of the head cover is not near the neck portion in the drawings and the Applicant does not disclose in the specification how the fasteners of the neck flap fasten to the bottom portion and/or the exterior section of the flap of the head cover, the new matter rejection is maintained for Claims 1 and 7. Examiner also notes that while one of ordinary skill of the art may be able to appropriately place a corresponding half of a fastener to allow two different portions to fasten to one another, the new matter rejection is made in regards to the fact that the fasteners on the neck flap that are claimed to be placed such that the neck flap can fasten to the flap of the head cover were not disclosed in the originally filed application. The teaching of any fastener in the neck flap is not sufficient to provide basis for the limitations rejected under 35 U.S.C. 112(a). 
Regarding the 35 U.S.C. 103 rejection of Claims 1, 2, 4, 5, 7, 8, 10-12, and 16-17 over Herzig in view of Reynolds, Applicant submits that Herzig is inadequate for surgical use as it is concerned with dust, and further that Herzig does not teach or mention a fastener for securing a head portion to a body portion. Examiner agrees that Herzig does not teach a garment for use in a surgical setting, however Examiner submits that Herzig meets all of the other structural aspects of the garment as claimed (as set forth in the rejection above) and therefore is analogous art capable of rejecting the surgical garment as claimed. Additionally, it is noted that the function of maintaining sterility is not claimed. While the newly amended Claims 1 and 14 now include functional limitations that were previously set forth in the preamble, Herzig still meets these limitations as the garment of Herzig can be worn while conducting surgery. MPEP 2114 II states that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. While Examiner further agrees that Herzig does not teach or mention a fastener for securing a head portion to a body portion (as stated above as well as in the Non-Final Rejection mailed 02/10/2022), this limitation was met by Reynolds, with motivation as set forth in the 35 U.S.C. 103 rejection above. Therefore, the combination of Herzig and Reynolds meets all of the structural and functional limitations as claimed above. The missing structural limitations of Herzig (as set forth above) does not preclude the garment from being capable of performing surgery while the garment is worn, as a number of publicly available surgical garments are provided that do not have a head cover with a flap that is fastened to a neck flap of the bottom portion (see extrinsic evidence: Viemeister et al. (US 5142704) Fig. 4, Dillon et al. (US 8020552) Fig. 7, and Hutter (US 3955570) Fig. 16).
Further regarding the 35 U.S.C. 103 rejection of Claims 1, 2, 4, 5, 7, 8, 10-12, and 16-17 over Herzig in view of Reynolds, Applicant submits that Reynolds does not render obvious the newly amended claims, as Reynolds does not teach one or more flaps of the head cover including an extension. Examiner agrees that Reynolds does not teach one or more of the flaps of the head cover including an extension, however submits that Herzig does teach this limitation (as cited in the rejections above), and therefore Reynolds is not relied upon to teach this limitation. Examiner notes that while the flaps and extensions of the head cover of Herzig do appear to be different from the head cover as shown in Figs. 1-2 and 10-11 and as disclosed in at least paragraphs [0067]- [0071] of the instant specification, the head cover flaps of Herzig do meet the limitations as claimed. 
Further, Applicant submits that Herzig and Reynolds are non-analogous art as Reynolds is directed to motorcycle gear, which is not the same field of endeavor and is not relevant to the problem with which the inventor is involved. Examiner disagrees, and submits that Reynolds and Herzig are both analogous as they belong broadly in the same field of endeavor of wearing apparel, and more narrowly belong in the same field of protective apparel. Further, Examiner submits that both Reynolds and Herzig are also reasonably pertinent to the particular problem which the inventor is attempting to solve as they are both directed to the problem of protecting the wearer from adverse environmental conditions. The specific intended function of each garment (use in a sterile setting, for use with dust, for wearing in inclement weather, etc.) is not the only factor to consider when determining the analogousness of the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732 

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732